Citation Nr: 1044402	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a chronic depressive 
disorder, as distinct from depression as a manifestation of the 
Veteran's service-connected posttraumatic stress disorder (PTSD), 
claimed as secondary to service-connected PTSD, headaches and a 
right shoulder disability.  

3.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected right shoulder musculoligamentous 
strain. 

4.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected headaches, from July 11, 2005 
through October 22, 2008. 

5.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected headaches on and after October 23, 
2008. 

6.  Entitlement to an effective date earlier than April 23, 2007 
for the grant of service connection for PTSD.

7.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran had active duty with the Army National Guard from 
February 1988 to April 1988, inactive duty training from April 
1988 to June 1989, active duty from June 1989 to August 1989, 
inactive duty training from August 1989 to March 1990, and active 
duty from March 1990 to November 1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a February 2006 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for headaches, a back 
disability, left and right shoulder disabilities, and left and 
right knee disabilities.  His claim of entitlement to service 
connection for PTSD was denied by the RO in an October 2007 
rating decision.  The Veteran appealed these decisions to the 
Board, where his headache, right shoulder, and PTSD claims were 
granted in an August 2008 decision. 

The Veteran appealed the Board's August 2008 denial of service 
connection for a back, right knee, and left shoulder disabilities 
to the United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision dated March 25, 2010, the Court 
vacated the Board's denial of service connection for a low back 
disability and remanded the issue.  In essence, the Court stated 
that the Board's August 2008 decision provided inadequate 
"reasons or bases for concluding that [the Veteran] was not 
entitled to a VA examination for his back condition."  The 
decision affirmed the Board's denial of service connection for 
right knee and left shoulder disabilities. 

In a September 2008 rating decision, the RO implemented the 
Board's August 2008 decision and assigned an initial 30 percent 
disability rating for PTSD and initial noncompensable [zero 
percent] disability ratings for service-connected headaches and a 
right shoulder disability.  The Veteran has perfected an appeal 
as to the disability ratings assigned to these three 
disabilities, as well as the April 23, 2007 effective date 
assigned to his PTSD. 

In an April 2009 Decision Review Officer (DRO) decision, the 
initial rating assigned to the Veteran's right shoulder 
disability was increased to 20 percent, effective the date of 
service connection.  The Veteran's service-connected headache 
disability was granted initial staged ratings: a 10 percent 
disability was assigned from the date of service connection, July 
11, 2005 through October 22, 2008 and a 30 percent disability 
rating was assigned on and after October 23, 2008.  The Veteran 
has indicated continued dissatisfaction with these ratings in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating Disabilities, 
the pending appeal as to that issue is not abrogated].

In a September 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for depression, 
claimed as secondary to service-connected PTSD, headaches, and a 
right shoulder disability.  He has perfected an appeal as to this 
issue. 


Issue not on appeal

In August 2008, the Board denied the Veteran's claim of 
entitlement to service connection for a left knee disability.  
The Veteran did not appeal that portion of the Board's decision 
to the Court and the Board's decision on this issue has become 
final.  This issue is no longer in appellate status. 

Remanded issue

The issue of entitlement to an initial disability rating in 
excess of 30 percent for service-connected PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a back 
disability is related to the Veteran's military service.

2.  The competent and credible evidence of record does not 
support a finding that a chronic depressive disorder, distinct 
from depression as a manifestation of PTSD, currently exists.

3.  The competent and credible evidence of record demonstrates 
that the Veteran's service-connected right shoulder disability is 
manifested by pain-free abduction and forward flexion to well 
above a point midway between the side and shoulder level (45 
degrees) with no additional limitation of motion with repetitive 
use.

4.  From July 11, 2005 through October 22, 2008, the Veteran's 
service-connected headaches were accompanied by vision difficulty 
and vomiting and resulted in prostrating attacks which occurred 
less than one in two months.

5.  From October 23, 2008 to the present, the Veteran's service-
connected headaches have been accompanied by vision difficulty, 
nausea, infrequent vomiting and are manifested by very frequent 
and completely prostrating and prolonged attacks; however, they 
do not result in severe economic inadaptability.

6.  Pursuant to an original claim received on January 14, 1993, a 
RO decision in May 1993 found that the character of the Veteran's 
discharge served as a bar to VA benefits.  Notice of the 
determination and the Veteran's appellate rights were issued in 
June 1993.  No appeal was taken within one year of the notice of 
the determination.

7.  Pursuant to a claim seeking entitlement to service connection 
for PTSD received on April 2, 2004, in May 2004, the RO found 
that the character of the Veteran's discharge served as a bar to 
VA benefits.  The Veteran was notified of his appeal rights, 
however, no appeal was taken within one year of the notice of the 
determination.

8.  On July 11, 2005, VA received a relevant official service 
department record indicating that the character of the Veteran's 
discharge had been upgraded on December 15, 1997 to "under 
honorable conditions."  This evidence existed at the time of the 
RO's May 2004 determination but had not been associated with the 
claims folder when VA decided his claim. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  A chronic depressive disorder, separate and distinct from 
depression as a manifestation of PTSD, was not incurred in or 
aggravated by active service, and is not proximately due to, or 
chronically aggravated by, service-connected PTSD, headaches, or 
a right shoulder disability.  38 U.S.C.A. §§ 101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


3.  The criteria for an initial evaluation in excess of 20 
percent for the Veteran's service-connected right shoulder 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5024-5201 (2010).

4.  From July 11, 2005 through October 22, 2008, the criteria for 
an initial staged rating in excess of 10 percent for the 
Veteran's service-connected headaches have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2010).

5.  On and after October 23, 2008, the criteria for an initial 
staged rating in excess of 30 percent for the Veteran's service-
connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2010).

6.   The unappealed May 1993 RO decision, which found that the 
character of the Veteran's discharge was a bar to VA benefits, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2009).

7.  The criteria for the assignment of an effective date of April 
2, 2004 for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 
3.304(f), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The March 2010 Court Order 

As described in the Introduction, the Court has vacated the 
portion of the Board's August 2008 decision which denied service 
connection for a back disability.  In the March 2010 memorandum 
decision, the Court observed that the Board found the Veteran's 
statements of an in-service back injury to be not credible based 
on the service treatment records which do not document any 
complaints or treatment for such a disability.  By determining 
that the Veteran's lay statements of an in-service injury lacked 
credibility because they were not confirmed by contemporaneous 
service medical records the Court stated that "the Board made a 
finding that the Federal Circuit prohibited in Buchanan" v. 
Nicholson, 451 F.3d 1131, 1335 (Fed. Cir. 2008) [the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.]  As a 
result, the Court remanded the issue and instructed the Board to 
"provide an adequate statement of reasons or bases for 
concluding that he did or did not suffer an in-service back 
injury."  See the memorandum decision, page 5. 

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of the matter of entitlement to service 
connection for a back disability has been undertaken with that 
obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claims, VA 
issued VCAA notice letters to the Veteran in July 2005 and May 
2009.  These letters informed the Veteran of what evidence was 
required to substantiate his claims on a direct and secondary 
bases.  The letters also informed him of his and VA's respective 
duties for obtaining evidence.  A March 2006 letter, along with 
the above-mentioned May 2009 letter, informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's increased rating and earlier 
effective date claims, as the September 2008 rating decision 
(implementing the August 2008 Board decision) granted the 
Veteran's claims of entitlement to service connection, such 
claims are now substantiated.  His filing of a notice of 
disagreement as to the initial ratings, and the PTSD effective 
date, assigned in the September 2008 rating decision, does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the initial rating assignments, and the 
PTSD effective date, triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 
C.F.R. § 3.103.  As a consequence, VA is only required to advise 
the Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The April 2009 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating the 
disabilities at issue, and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial evaluation 
that the RO assigned.  The April 2009 SOC also informed the 
Veteran of what was needed to achieve assignment of an earlier 
effective date.  Therefore, the Board finds that the Veteran has 
been informed of what was necessary to achieve a higher initial 
disability rating, and earlier effective date, for the service-
connected disabilities.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, VA outpatient medical records, private medical records, 
statements from the Veteran, and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with two VA examinations in January 2006, 
three examinations in October 2008, one in May 2009 and one in 
August 2009  The reports from these examinations reflect that the 
examiners recorded the Veteran's current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record, and pertinent to the rating criteria.  
Supporting rationale was also provided for the opinions 
proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the 
record does not reflect that the October 2008 examiners reviewed 
the Veteran's claims folder, the Veteran is not prejudiced 
thereby as the examiners considered medical history as reported 
by the Veteran which is consistent with that contained in the 
Veteran's claims folder.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2010).  

The Veteran has not been afforded a VA examination in connection 
with his low back disability claim.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in initial service connection claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim. 

In August 2008, the Board found that the Veteran did not suffer a 
back injury during service based on the service treatment records 
which do not document any complaints or treatment for a back 
disability.  In vacating the Board's decision on this issue, the 
Court observed that "by finding that [the Veteran's] lay 
evidence of in-service back pain lacked credibility because it 
was not confirmed by 'contemporaneous service medical records' 
the Board made a finding that the Federal Circuit prohibited in 
Buchanan." See the memorandum decision, page 5.

The Court noted that a veteran is competent to describe 
observable symptoms, such as pain.  See the memorandum decision, 
page 5, citing Jandreau v. Nicholson, 493 F.3d 1372, 1376 (Fed. 
Cir. 2007).  While the Board acknowledges that the Veteran is 
competent to report that he experienced back pain during service, 
his statements are found to be not credible for reasons which are 
not limited to the absence of contemporaneous treatment records.  
Specifically, in reports of medical history completed in February 
1988, March 1990, and August 1991, the Veteran indicated that he 
did not have, or had not had, recurrent back pain.  Such 
contemporaneous statements are in direct contrast to his current 
assertions.  In light of the conflicting nature of his current 
assertions, as to continuity of symptomatology of back pain since 
service, the Board finds the assertions to be less than credible.  
Additionally, the Veteran has not submitted or identified any 
records describing back pain or treatment between his military 
separation and the date he filed his claim.  Nor has VA received 
any statements from the Veteran's friends and/or family 
describing continuous low back pain.  While the Board has 
considered his allegations, it is unbelievable that the Veteran 
would experience continuous low back pain and spasms for nearly 
fifteen years and not seek medical treatment.  Specifically, in a 
May 2005 statement, C.W.V., M.D., reported that the Veteran 
"continues to have low back pain and spasm."  This is the first 
evidence of any back symptoms and is dated nearly fifteen years 
after the Veteran separated from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  

While Dr. C.W.V. indicated that the Veteran injured his back 
while on active duty, his May 2005 statement also indicated that 
he "did not obtain any specific examination or medical records 
from [the Veteran's in-service] back injury."  Instead, his 
opinion is based solely on the Veteran's uncorroborated 
testimony.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described]; Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Accordingly, Dr. C.W.V.'s statement 
does not constitute competent evidence of an in-service injury. 

The Board also finds it significant that, while the Veteran filed 
a claim for VA benefits in January 1993, he did not mention 
problems with his back.  If he has had back problems since 
separation, it would appear only logical that he would claim such 
disability at that time. 

In essence, the Veteran's low back disability claim rests of his 
own contention that he sustained an injury in service.  The Board 
has considered his assertion.  However, in light of the Veteran's 
conflicting statements contemporaneous with service denying back 
pain, the negative service treatment records, the lack of any 
evidence (objective findings or subjective complaints) of back 
disability for more than a decade after service, and the 
unexplained delay in filing a claim for service connection for a 
back disability, despite his recent allegations of having 
continuous pain, the Board finds his statements to be not 
credible.  

In Buchanan, the Federal Circuit stated that "the lack of 
contemporaneous medical records may be a fact that the Board can 
consider and weigh against a veteran's lay evidence, the lack of 
such records does not, in and of itself, render lay evidence not 
credible."  See Buchanan, supra, at 1336.  The Board has 
considered the Federal 


Circuit's holding, however, the lack of contemporaneous service 
clinical evidence, the Veteran's statements contemporaneous with 
service denying recurrent back pain, and the lack of any 
treatment or complaints of a back disability for more than a 
decade after service, weigh heavily against the Veteran's 
contrasting statements made in connection with a claim for 
monetary benefits from the Government.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].  

Accordingly, while the record indicates that the Veteran has a 
current low back disability, there is no credible evidence that 
an event, injury, or disease occurred in service, McLendon 
element (2), and a remand ordering a medical examination for the 
Veteran's back disability would serve no useful purpose.  The 
Board has therefore determined that a medical opinion is not 
necessary in the instant case.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has declined to exercise 
his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for a back 
disability. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2010).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the 
National Guard. 38 U.S.C.A. § 101(26), (27).

National Guard service generally includes periods of active duty 
for training (ACDUTRA) and/or inactive duty training (INACDUTRA).  
Basically, this refers to the two weeks of annual training that 
each National Guardsman must perform each year or in some cases, 
an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard of 
any State under sections 316, 502, 503, 504, or 505 of title 32, 
or the prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c) (2010). INACDUTRA includes service 
with the Army National Guard of any State (other than full-time 
duty) under section 316, 502, 503, 504, or 505 of title 32, or 
the prior corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence. See 38 C.F.R. § 3.303(b) (2010).

Analysis

With respect to the first Hickson element, the Veteran was 
diagnosed with "continued low back pain secondary to strain" by 
Dr. C.W.V. in May 2005.  Evidence of a current disability has 
therefore been established. 

With respect to the second Hickson element, as discussed in 
detail above, the Veteran's service treatment records are absent 
for evidence of a low back injury or disease, and the Veteran 
specifically denied the he had, or had had, recurrent back pain, 
in reports of medical history completed in February 1988, March 
1990, and August 1991.  While the Veteran has pointed to an in-
service diving accident as proof of an in-service back injury, 
this treatment record does not indicate that the Veteran 
complained of any back problems and no back injury was 
identified.  The Veteran's current statements to the contrary are 
found to be not credible based on the Veteran's contrasting 
contemporaneous statements in service, the lack of 
contemporaneous treatment records, the lack of objective evidence 
of low back disability for more nearly fifteen years after 
service, and the unexplained delay in filing a claim for benefits 
for a back disability despite his statements of continuous pain.  
Evidence of an in-service disease or injury has therefore not 
been demonstrated, the second Hickson element has not been met, 
and the Veteran's claim fails on this basis alone. 

For the sake of completeness, the Board will also briefly address 
the third Hickson element, medical nexus.  See Luallen v. Brown, 
8 Vet. App. 92, 95-96 (1995), citing, Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

The Veteran has submitted the May 2005 opinion of Dr. C.W.V. in 
support of his claim.  As discussed above, this opinion is 
premised on the Veteran's uncorroborated account of an in-service 
low back injury.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
of a claimant is of no probative value.  See, e.g., Swann, supra; 
Reonal, supra.  

In this case, there are no competent and credible statements 
which link the Veteran's low back disability to an in-service 
injury or disease.  To the extent that the Veteran contends that 
a relationship exists, any such statements offered in support of 
his claim do not constitute competent evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Indeed, the record 
does not indicate that the Veteran has the medical training or 
experience necessary to opine on complex medical questions such 
as the etiology of his back disability. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there are no medical records 
indicating that the Veteran had a low back disability until May 
2005, nearly fifteen years after he separated from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  As discussed in detail 
above, the Veteran's assertions as to continuity of back 
symptomatology since service are not credible, for the reasons 
outlined above. Continuity of symptomatology after service has 
therefore not been demonstrated.  Accordingly, the third Hickson 
element has not been met, and the Veteran's claim fails on this 
basis as well. 

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disability. The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for depression, as a 
separate chronic disability, distinct from depression as a 
manifestation of the Veteran's service- PTSD, claimed as 
secondary to service-connected PTSD, headaches and a right 
shoulder disability.  

Relevant law and regulations 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).



Analysis

With respect to the first Hickson and Wallin elements, the 
evidence of record contains conflicting reports as to whether the 
Veteran has depression as a separate chronic disability distinct 
from depression as a manifestation his service-connected PTSD.  

In a June 2009 report, M.A., LCSW, stated that she has been 
treating the Veteran since 2007 and that his service-connected 
PTSD results in dysthymic disorder, which "comes and goes in 
relation to anxiety levels."  It was further explained that the 
Veteran's anxiety symptoms result in "a chronic sense of unease 
and unhappiness" which "led to the persistent low-grade 
depression that characterizes Dysthymic Disorder." 

In contrast, after reviewing the Veteran's claims folders, the 
August 2009 VA examiner observed that the Veteran was not 
diagnosed with dysthymic disorder during the October 2008 and May 
2009 VA examinations.  While features of a depressed mood were 
noted, the examiner indicated these symptoms "did not reach the 
extent of a full diagnosis of a depressive spectrum disorder such 
as Dsythymia."  Furthermore, the examiner indicated that the 
"waning nature" of the Veteran's symptoms as described by M.A. 
do not characterize "a chronic sub-clinical Dysthymia that must 
persist for a duration for a period of two years."  While he 
acknowledged that there may be variations in "the clinical 
presentation over the two year period to meet criteria for [a] 
diagnosis of dysthmia" the record does not indicate that such 
symptoms have been present.   

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all the evidence 
of record, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the Veteran. See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [holding 
that the Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence"].

The Board places greater weight of probative value on the opinion 
of the August 2009 VA examiner who reviewed the Veteran's claims 
folder and provided reasons and bases for his opinion which were 
supported by the evidence of record.  While cognizant that M.A. 
has been treating the Veteran since 2007, the VA examiner had the 
benefit of reviewing the Veteran's claims folder and was able to 
review his entire medical history, which included M.A.'s 
treatment notes.  The Board also notes that his opinion is 
consistent with the evidence of record which does not include 
another diagnosis of depression. 

In addition, the Board notes that the August 2009 VA examiner is 
a Doctor of Psychology, who would have received significantly 
more psychiatric training than M.A., who is a licensed clinical 
social worker.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and skill 
in analyzing the medical data].

The Board acknowledges that the Veteran is competent to report 
feeling depressed.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  He is not, however, competent to provide a 
self-diagnosis of a chronic depressive disorder, distinct from 
depression as a manifestation of PTSD.  See Espiritu, supra.  As 
alluded to above, the record does not indicate that the Veteran 
has medical training or experience which would qualify him to 
diagnose psychiatric disabilities.  

In the absence of a current disability, service connection may 
not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist].  
Accordingly, the first Hickson and Wallin elements have not been 
met, and the claim fails on this basis.  

In the absence of the claimed disability, there is no need to 
discuss the remaining two Hickson or Wallin elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic depressive disorder, distinct from depression as a 
manifestation of PTSD.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an initial disability rating in excess 
of 20 percent for service-connected right shoulder 
musculoligamentous strain. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.10 (2010). Disability of the 
musculoskeletal system is primarily the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2010).

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 C.F.R. 
§ 4.45 (2010).

Assignment of diagnostic code

The Veteran is currently assigned a 20 percent disability rating 
for a right shoulder disability under Diagnostic Codes 5024-
5201[tenosynovitis; arm, limitation of motion].  See 38 C.F.R. § 
4.27 (2010) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code by a 
VA adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence shows that the right shoulder disability is 
manifested primarily by limitation of motion.  Tenosynovitis is 
rated based on limitation of motion of affected part.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2010). The Board therefore 
concludes that rating the right shoulder disability based on 
limitation of motion under Diagnostic Code 5201 is most 
appropriate in this case. The Veteran and his representative have 
not suggested a more appropriate diagnostic code.

While the Board notes that the Veteran was diagnosed with 
degenerative disease in the right shoulder by Dr. C.W.V., X-rays 
taken in connection with the January 2006 and October 2008 VA 
examinations indicated that the Veteran's right shoulder was 
normal.  Diagnostic Code 5003 [degenerative arthritis] requires 
that arthritis be identified based on x-ray findings.  However, 
the existence of degenerative joint disease, or the lack thereof, 
would not impact the Veteran's disability rating since arthritis 
is also rated based on limitation of motion. See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).

Specific rating criteria

The Veteran is right-handed.  Thus, his right upper extremity is 
considered his major extremity for rating purposes. See 38 C.F.R. 
§ 4.69 (2010).

Diagnostic Code 5201 [arm, limitation of motion of] provides for 
the following levels of disability for the major upper extremity: 
to 25 degrees from side, a 40 percent rating; midway between side 
and shoulder level, a 30 percent rating; and at shoulder level, a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2010).

Normal forward elevation (flexion) and abduction of the shoulder 
is from 0 degrees to 180 degrees; full range of internal and 
external rotation is from 0 to 90 degrees. See 38 C.F.R. § 4.71, 
Plate I (2010).

Analysis

Schedular rating

The currently assigned 20 percent rating contemplates limitation 
of motion to the shoulder level (90 degrees). In order for a 
higher disability to be assigned, more severe limitation of 
motion [limitation of motion of the right arm to a point of 
midway between the side and shoulder level (45 degrees)] must be 
demonstrated. In this case, the competent evidence of record does 
not show that such limitation of motion is approximated.

In May 2005, Dr. C. W.V. indicated that the Veteran had a normal 
range of motion in his right shoulder.  The October 2008 VA 
examination documented the following range of motion: 

Forward elevation:	Zero - 125 with tenderness beginning at 90. 

Abduction: 		Zero - 120 with tenderness beginning at 90.

Because the evidence of record shows right arm motion is to a 
level which is at or above the shoulder level (90 degrees), and 
that shoulder motion is manifestly not limited to a point of 
midway between the side and shoulder level (45 degrees), a 30 
percent or more disability rating is not warranted for the 
Veteran's right shoulder disability under Diagnostic Codes 5024-
5201.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2009). See DeLuca, supra.
 
The October 2008 VA examiner noted that the Veteran displayed an 
"increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or additional 
loss in range-of-motion with repetitive use."   While the 
examiner indicated that he could not describe any limitation of 
motion due to repetitive use during a flare up without resorting 
to speculation, this does not render the examiner's report 
invalid.  Specifically, the examiner was describing the Veteran's 
current symptomatology which was not during a "flare-up" 
period, he was not rendering an opinion as to a medical nexus. 
C.f. Jones v. Shinseki, 23 Vet. App. 382 (2010).  During the 
examination, the Veteran reported flare-ups which can occur on a 
weekly basis and last one to two days in duration.  Based on the 
fluctuating nature of the Veteran's right shoulder disability, a 
remand to schedule an examination during a flare up may not be 
feasible. See Voerth v. West, 13 Vet. App. 117 (1999).

The Veteran has complained of "popping, catching, and clicking 
with range of motion as well as persistent pain and weakness" in 
his right shoulder.  See the October 2008 VA examination report.  
As noted above, the Veteran's right shoulder range of motion 
resulted in tenderness at 90 degrees of forward flexion and 
abduction. Accordingly, even when considering limitation of 
motion due to tenderness into account, a 20 percent disability 
rating is still warranted.

Thus, the clinical record does not indicate that there exists 
additional disability so as to warrant the assignment of a higher 
rating. Absent additional loss of motion or similar functional 
loss, an increased rating is not warranted under DeLuca.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected right 
shoulder disability has not changed appreciably over the period 
on appeal.  While a decrease in the Veteran's range of motion has 
been demonstrated between the March 2005 report of Dr. C.W.V. and 
the October 2008 VA examination report, the extent of the 
Veteran's symptomatology has not been shown to warrant a higher 
evaluation at any time during the rating period on appeal. 

In sum, the medical and other evidence of record shows that 
throughout the appeal period, the Veteran has displayed 
symptomatology in line with the currently-assigned 20 percent 
disability rating. Accordingly, there is no basis for awarding 
the Veteran a disability rating other than the currently assigned 
20 percent from the date of service connection, July 11, 2005.



Extraschedular evaluation

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

4.  Entitlement to an initial disability rating in excess 
of 10 percent for service-connected headaches, from July 
11, 2005 through October 22, 2008. 

Pertinent law and regulations

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two months 
over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2010).

The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to define 
"prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999), 
in which the Court quoted Diagnostic Code 8100 verbatim but did 
not specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."

The rating criteria also do not define "severe economic 
inadaptability." However, the Court noted that nothing in 
Diagnostic Code 8100 required the claimant to be completely 
unable to work in order to qualify for a 50 percent rating. See 
Pierce v. Principi, 18 Vet. App. 440 (2004).



Analysis 

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." See 
Butts, supra.  In this case, Diagnostic Code 8100 [migraines] is 
deemed by the Board to be the most appropriate, primarily because 
it pertains specifically to the diagnosed disability in the 
Veteran's case (headaches).  The Veteran has not argued that the 
currently assigned diagnostic code is inappropriate.  
Accordingly, the Veteran's disability will continue to be rated 
under Diagnostic Code 8100.

Schedular rating

The Veteran's service-connected headache disability is currently 
evaluated as 10 percent disabling from July 11, 2005 through 
October 22, 2008.  For reasons explained in greater detail below, 
the Board concludes that a 30 percent or higher disability rating 
is not warranted for this period. 

As was stated in the law and regulations section above, in order 
to meet the criteria for the next higher 30 percent rating there 
must be prostrating attacks occurring on an average once a month 
over the last several months. 

During the January 2006 VA examination, the Veteran reported that 
his headaches were "random episodes" which occur "more 
frequently during stressful times in the year."  He reported 
that "about 10 months ago he had a four day period where his 
headaches were so bad that he did not go to work."  His 
headaches were reported as typically lasting for an hour or two 
and may result in vomiting five to seven times per month along 
with distance/perspective distortion.  The Veteran indicated that 
"his condition has not adversely affected his occupation" and 
that his activities of daily living remain intact during his 
headaches.  "A little aspirin" or extra rest were identified as 
the best treatment. 

In a June 2006 statement, the Veteran indicated that he 
experiences "headaches that last more than two days in a 
migraine state, where prescription drugs and therapy do not 
help." 

While the Board acknowledges that the Veteran's headaches were so 
severe that he was unable to go to work for four days in 2005, 
the record does not indicate that the Veteran experiences 
prostrating attacks on an average of once a month.  As noted 
above, during the January 2006 VA examination, the Veteran 
reported that his headaches last for an hour or two and are 
relieved with "a little aspirin" or rest.  While the Board 
acknowledges that the Veteran reported that he will have migraine 
headaches that last for more than two days and that he will vomit 
due to headaches five to seven times a month, the VA January 2006 
VA examiner specifically noted that the Veteran's activities of 
daily living are not impacted.  Such symptomatology is not 
consistent with utter physical exhaustion or helplessness.  Based 
on the forgoing, the Board finds that the Veteran's headache 
disability does not satisfy the "prostrating attacks occurring 
on an average of once a month over several months" criteria, as 
contemplated for the next higher evaluation. 

5.  Entitlement to an initial disability rating in excess 
of 30 percent for service-connected headaches on and after 
October 23, 2008. 

The Veteran has been assigned a 30 percent disability rating for 
his headache disability on and after October 23, 2008.  As was 
stated in the law and regulations section above, in order to meet 
the criteria for the next higher 50 percent disability rating 
there must be very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  For 
reasons explained in greater detail below, the Board concludes 
that a staged rating in excess of 30 percent is not warranted for 
this period.

During the October 2008 VA examination, the Veteran described 
headaches which "can last 30 minutes, up to a number of hours, 
or up to an entire day in duration."  He reported that his 
disability will result in vision difficulty and nausea with 
infrequent episodes of vomiting.  He has indicated that he has 10 
headaches a month which are "severely prostrating and 
incapacitating."  In the October 2008 report, the VA examiner 
reported that the Veteran has weekly headaches that usually last 
for hours.  Less than half of these attacks were described as 
prostrating. 

While the October 2008 VA examiner indicated that the Veteran's 
headaches lasted for hours, he did not specify how many hours.  
As noted above, the Veteran complained that his headaches can 
last all day.  Based on the ambiguity of the examiner's 
statement, and the Veteran's report of headaches lasting all day, 
the Board finds that the Veteran's headaches are prolonged. 

With respect to evidence of severe economic inadaptability, the 
October 2008 VA examiner reported that the Veteran's headache 
disability has resulted in him being assigned different duties at 
work and increased absenteeism.  The Veteran has reported that he 
has missed 40 hours of work during the past year due to his 
headaches.  Based on this evidence, the Veteran's prostrating 
attacks prohibit him from working for approximately 5 days out of 
the year.  Expressed as a percentage, the Veteran's headaches 
would prevent him from working less than 5 percent of the year, 
assuming 250 working days.  Given this low percentage, the Board 
finds that the Veteran's headaches are not productive of severe 
economic inadaptability.

In short, while not minimizing the impact of the service-
connected headaches, the Board does not find evidence that they 
are productive of severe economic inadaptability.  The service-
connected headache disability therefore has not met the schedular 
criteria for a 50 percent disability rating on or after October 
23, 2008.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  However, the Board 
can address the matter of referral of a disability to appropriate 
VA officials for such consideration.

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
shoulder and headache disabilities.  The medical evidence fails 
to demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disabilities are specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his right shoulder or headache disabilities; 
in fact, it does not appear that the Veteran has been 
hospitalized at all for these disabilities. 

With respect to employment, the evidence of record indicates that 
the Veteran works at a dealership.  While the Veteran stated that 
his headache disability has resulted in him being assigned 
different duties and increased absenteeism, there is no 
indication that this disability has caused him to miss work or 
creates any unusual employment impairment.  Similarly, while the 
Veteran reported that his right shoulder prevents him from 
lifting heavy objects during the January 2006 VA examination, 
there is no indication that this disability creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

6.  Entitlement to an effective date earlier than April 
23, 2007 for the grant of service connection for PTSD.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits, or a claim reopened after final 
disallowance, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2010).

Specifically with respect to direct service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(b).

Claims

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

Factual background 

The record indicates that the Veteran originally filed a claim 
seeking entitlement to service connection for PTSD in January 
1993.  In a May 1993 administrative decision, the RO determined 
that the character of the Veteran's November 7, 1991 discharge 
was a bar to benefits administered by the VA.  He was notified of 
this decision and his appeal rights in a letter mailed in June 
1993.  He did not appeal the decision.  The RO's decision is 
therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).  

On April 2, 2004, the Veteran filed a new claim seeking 
entitlement to service connection for PTSD.  In a May 2004 
determination, the RO found that the Veteran's character of 
discharge remained a bar to VA benefits.  He was informed of his 
appeal rights.  The Veteran did not indicate his disagreement 
with this decision within one year thereafter and the 
determination became final. 

On July 11, 2005, the Veteran submitted a copy of his discharge 
papers with an upgraded character of discharge.  He indicated 
that he wished to amend his original claim to include four new 
disabilities.  In a February 2006 rating decision, the RO denied 
the Veteran's claim for these four new disabilities and did not 
reference the issue of entitlement to service connection for 
PTSD.  In August 2006, the Veteran's representative indicated 
that the issue of PTSD had not been finally decided and remained 
open.  In response, the RO informed the Veteran and his 
representative that his claim was previously denied in May 2004 
and that the Veteran had not indicated his disagreement within 
one year thereafter.   

On April 23, 2007, the Veteran filed a claim seeking entitlement 
to service connection for PTSD.  His claim was granted by the 
Board in an August 2008 decision.  An effective date of April 23, 
2007 was assigned by the RO in a September 2008 rating decision.  
The Veteran has expressed disagreement as to the assigned 
effective date. 

Analysis

Upon review of the evidence of record, the Board finds that the 
Veteran's April 2, 2004 claim is eligible for reconsideration.  
Specifically, after the RO issued its decision, an additional 
official service department record, namely a revised DD-214, was 
associated with the Veteran's claims file.  This record indicates 
that the character of the Veteran's discharge was upgraded to 
general on December 15, 1997.  As such, the record was in 
existence when VA denied his claim in May 2004, but was not 
associated with the claims folders.  38 C.F.R. § 3.156(c).

While the Board is cognizant that additional service personnel 
records were associated with the Veteran's claims folders 
following his January 1993 claim, there is no indication that 
reconsidering this claim would result in a different effect.  
Specifically, at the time of the May 1993 determination, the 
Veteran's character of discharge served as a bar to VA benefits.  
As noted above, this discharge was not upgraded until December 
1997.  As such, even if the Board were to reconsider the 
Veteran's May 1993 claim based on the additional service 
personnel records, the upgraded Veteran's DD-214, did not come 
into existence until four years after the May 1993 decision.  As 
such, it does not qualify as an existing record which had not 
been associated with the claims folder at the time of the May 
1993 decision.  38 C.F.R. § 3.156(c) does not apply and the 
Veteran's character of discharge remained a bar to benefits at 
that time. 

The Board has carefully reviewed the Veteran's VA claims folders 
but can find no indication of record that there was a pending 
application of entitlement to service connection for PTSD 
subsequent to the final May 1993 RO determination, and prior to 
April 2, 2004.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992) [the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].  
The Veteran has not pointed to any communication to VA during the 
period following the May 1993 decision and prior to the date of 
receipt of his April 2, 2004 claim which could serve as an 
application for service connection for PTSD.  

As a reminder, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Having determined that the Veteran's April 2, 2004 claim may be 
reconsidered, the Board must now determine when entitlement to 
service connection arose.  Service connection for PTSD requires 
evidence diagnosing the condition in conformance with DSM IV, 
section 309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2010).

In a December 2003 psychiatric evaluation, G.D.G., Ph.D. 
diagnosed the Veteran with chronic PTSD pursuant to DSM IV.  This 
is the earliest diagnosis of PTSD on record.  

In the August 2008 decision, the Board noted that the Veteran 
reported that one of his stressors involves his duties while 
serving as a vehicle driver with the 494th Transportation 
Company, 29th Transportation Battalion 101st Airborne Division 
stationed in Saudi Arabia.  Specifically, the Veteran had 
indicated that while conducting troop transportation and supply 
and support within the Desert Storm Theater, he witnessed and had 
to remove burned and/or decapitated bodies of enemy soldiers.  
Based on the service personnel records which indicated that the 
Veteran participated in the Defense of Saudi Arabia and 
Liberation and Defense of Kuwait Campaigns, the Board found his 
statements to be consistent with the circumstances of his 
service.  Because the Board's grant of service connection was 
predicated on the service personnel records which were associated 
with the Veteran's claims folder prior to May 2, 2004, and the 
Veteran's claimed witnessing and having to remove dead bodies 
from the road in a letter received with his April 2, 2004 claim.  
Entitlement to service connection for PTSD arose prior to his 
April 2, 2004 claim, however, since the date of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is the later, the Veteran is 
entitled to an effective date of April 2, 2004.  

In summary, based upon a complete review of the evidence on file, 
and for reasons and bases expressed above, the Board finds that 
an effective date of April 2, 2004 is the earliest effective date 
assignable for service connection for PTSD.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).  The appeal as to 
this issue is accordingly allowed to that extent.




ORDER

Entitlement to service connection for a low back disability is 
denied. 

Entitlement to service connection for a chronic depressive 
disorder, as distinct from depression as a manifestation of the 
Veteran's service-connected PTSD, claimed as secondary to 
service-connected PTSD, headaches and a right shoulder 
disability, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected right shoulder musculoligamentous 
strain, is denied.

Entitlement to an initial staged disability rating in excess of 
10 percent for service-connected headaches from July 11, 2005 
through October 22, 2008 is denied.

Entitlement to an initial staged disability rating in excess of 
30 percent for service-connected headaches, on and after October 
23, 2008, is denied.

An effective date of April 2, 2004, for an award of service 
connection for PTSD is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

7.  Entitlement to an initial disability rating in excess 
of 30 percent for service-connected PTSD. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further procedural development.  

As outlined above, the Board has granted an earlier effective 
date of April 2, 2004 for the award of service connection for 
PTSD.  As such, the initial rating period on appeal is from April 
2, 2004.  The RO must be afforded the opportunity to assign an 
initial rating for the Veteran's PTSD from April 2, 2004, prior 
to appellate consideration of the initial rating assignment.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

VBA must implement the Board's decision above 
which granted an earlier effective date of 
April 2, 2004 for the award of service-
connection for PTSD and assign an initial 
rating therefrom.  Notice of the rating 
action must be provided to the Veteran and 
his representative.  If a maximum rating 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


